

 
Exhibit 10.11
 
SPLIT DOLLAR AGREEMENT
 
This Split Dollar Agreement (hereinafter referred to as the "Agreement") is
entered into this 2nd day of March, 1995, by and between Frozen Food Express
Industries, Inc., a Texas corporation (herein referred to as the "Corporation")
and Stoney Russell Stubbs, as Trustee of The Stubbs Irrevocable 1995 Trust,
created by Stoney Milton Stubbs, Jr. and Julia B. Stubbs, as settlors, and dated
March 1, 1995 (herein referred to as the "Trustee");
WHEREAS, the Trustee of The Stubbs Irrevocable 1995 Trust (herein the "Trust")
has insured the joint lives of Stoney Milton Stubbs, Jr. and Julia B. Stubbs,
for the benefit and protection of their family, the primary beneficiaries of the
Trust, under certain policies of life insurance (hereinafter collectively
referred to as the "Policy"), which are described in Exhibit "A" attached hereto
and by this reference made a part hereof, and which were issued to the Trustee
by Transamerica Occidental Life Insurance Company (hereinafter referred to as
the "Insurer");
WHEREAS, the Corporation is willing to pay a portion of the premiums due on the
Policy on the terms and conditions hereinafter set forth;
WHEREAS, the Trust is the owner of the Policy and, as such, possess all
incidents of ownership in and to the Policy;
WHEREAS, the Corporation wishes to have the Policy collaterally assigned to it
by the Trustee, in order to secure the repayments of (i) the total amount which
the Corporation will pay toward the premiums on the Policy and (ii) the total
amount which the Corporation has previously paid toward premiums on that certain
policy of insurance insuring the joint lives of Stoney Milton
 
Stubbs, Jr. and Julia B. Stubbs, bearing policy number 8834031, and issued by
Massachusetts Mutual




Life Insurance Company (herein the "Massachusetts Life Insurance Policy") less
any sums previously received by the Corporation with respect to the
Massachusetts Life Insurance Policy; and
WHEREAS, the parties intend that by such collateral assignment the Corporation
shall receive only the right to such repayment, with the Trustee retaining all
other ownership rights in the Policy, as specified herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed between the parties hereto as follows:
1. Purchase of Policy. The Trust has contemporaneously purchased the Policy from
the Insurer. The parties hereto agree that they will take all necessary action
to cause the Insurer to issue the Policy, and shall take any further action
which may be necessary to cause the Policy to conform to the provisions of this
Agreement. The parties hereto agree that the Policy shall be subject to the
terms and conditions of this Agreement and of the collateral assignment filed
with the Insurer relating to the Policy.
2. Ownership of Policy. The Trust is the sole and absolute owner of the Policy,
and may exercise all ownership rights granted to the owner thereof by the terms
of the Policy, except as may otherwise be provided herein. The number, face
amount, and plan of insurance of the Policy is recorded on Schedule "A".
It is the intention of the parties to this Agreement and the collateral
assignment executed by the Trust to the Corporation in connection herewith that
the Trust shall retain all rights which the Policy grants to the owner thereof;
the sole right of the Corporation hereunder shall be to be repaid
the total amount which it has paid toward the premiums on each of the Policy and
the Massachusetts Life Insurance Policy, less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy.
Specifically, but without limitation, the Corporation shall






neither have nor exercise any right as collateral assignee of the Policy which
could in any way defeat or impair the Trust's right to receive the cash
surrender value or the death proceeds of the Policy in excess of the amount due
the Corporation hereunder. All provisions of this Agreement and of such
collateral assignment shall be construed so as to carry out such intention.
3. Payment of Premiums. Except as otherwise provided herein, on or before the
due date of each Policy premium, or within the grace period provided therein,
the Corporation shall pay the Trust an amount equal to the portion of the
Policy's premium which exceeds the cost of current life insurance protection on
the joint lives of Stoney Milton Stubbs, Jr. and Julia B. Stubbs, measured by
the lower of the PS 38 cost or the Insurer's current published premium rate for
such annually renewable term insurance for standard risks (as such items are
determined in accordance with applicable Treasury Department rulings,
regulations and tables, including without way of limitation, Revenue Ruling
55-747, Revenue Ruling 66-110, and Revenue Ruling 67-154). It is the intention
under this Section 3 that the Corporation pay only that amount of the insurance
premiums that is in excess. Upon receipt of the amount which the Corporation is
required to contribute to the Trust under this Section 3, the Trustee shall pay
the full amount of the premium to Insurer on or before the date of each Policy
premium, or within the grace period provided therein.
4. Obligation of Trust to Corporation. The Trust shall be obligated to repay to
the Corporation the total amount of the premiums on the Policy paid by the
Corporation hereunder and the total amount of the premiums previously paid on
the Massachusetts Life Insurance Policy by the Corporation (less any sums
previously received by the Corporation with respect to the Massachusetts
 
Life Insurance Policy), as hereinafter provided.
 


5. Collateral Assignment. To secure the repayment to the Corporation of the
total amount of the premiums on the Policy paid by the Corporation hereunder and
the total amount of






the premiums previously paid on the Massachusetts Life Insurance Policy by the
Corporation (less any sums previously received by the Corporation with respect
to the Massachusetts Life Insurance Policy), the Trust has, contemporaneously
herewith, assigned the Policy to the Corporation as collateral, under a form
approved by the Insurer for such assignments, which collateral assignment
specifically provides that the sole right of the Corporation thereunder is to be
repaid the total amount it has paid toward premiums on the Policy hereunder and
the total amount that the Corporation previously paid toward premiums on the
Massachusetts Life Insurance Policy (less any sums previously received by the
Corporation with respect to the Massachusetts Life Insurance Policy). Such
repayment shall be made from the cash surrender value of the Policy (as defined
therein) if this Agreement is terminated or if the Trust surrenders or cancels
the Policy, or from the death proceeds of the Policy if Stoney Milton Stubbs,
Jr. and Julia B. Stubbs should die while the Policy and this Agreement remain in
force. In no event shall have the Corporation have any right to borrow against
or make. withdrawals from the Policy, to surrender or cancel the Policy, or to
take any other action which would impair or defeat the rights of the Trust in
and to the Policy. The collateral assignment of the Policy to the Corporation
hereunder shall not be terminated, altered or amended by the Trust while this
Agreement is in effect without the prior consent of the Corporation. The parties
hereto agree to take all action necessary to cause such collateral assignment to
conform to the provisions of this Agreement.
 
6. Limitations on Trust's Right in Policy. The Trust shall take no action with
respect
to the Policy which would in way compromise or jeopardize the Corporation's
right to be repaid the total amount it has paid toward premiums on the Policy
and the total amount the Corporation previously paid toward premiums on the
Massachusetts Life Insurance Policy (less any sums






previously received by the Corporation with respect to the Massachusetts Life
Insurance Policy) while this Agreement is in effect.
The Trust may pledge or assign the Policy, subject to the terms and conditions
of this Agreement, in order to secure a loan from the Insurer or from a third
party, in an amount which will not exceed the cash surrender value of the Policy
(as defined therein) as of the date to which premiums have been paid, less the
total amount paid toward the premiums on the Policy by the Corporation hereunder
and the total amount that the Corporation has previously paid toward premiums on
the Massachusetts Life Insurance Policy (less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy).
Interest charges on such loan shall be the responsibility of and be paid by the
Trust. For any Policy year in which the Trust borrows hereunder, the Corporation
shall be correspondingly relieved of its obligation to pay any amounts toward
premiums hereunder for such Policy year, to the extent of such borrowing.
The Trust shall have the sole right to surrender or cancel. the Policy, and to
receive the full cash surrender value of the Policy directly from the Insurer.
Upon the surrender or cancellation of the Policy, the Corporation shall have the
unqualified right to receive a portion of the cash surrender value equal to the
total amount of the premiums paid by it hereunder. Immediately upon receipt of
the cash value of the Policy from the Insurer, the Trust shall remit to the
Corporation that portion of the cash surrender value to which it is entitled
hereunder and shall retain the balance, if any. Upon such receipt and payment,
this Agreement shall thereupon terminate.
7. Collection of Death Proceeds. Upon the death of the latter to die of Stoney
Milton Stubbs, Jr. and Julia B. Stubbs, the Corporation and the Trust shall
cooperate to take whatever action is necessary to collect the death benefit
provided under the Policy. When such benefit has been






collected and the Corporation is paid as provided herein, this Agreement shall
thereupon terminate and the parties shall have no further obligation to each
other hereunder.
Upon the death of the latter to die Stoney Milton Stubbs, Jr. and Julia B.
Stubbs, the Corporation shall have the unqualified right to receive a portion of
such death benefit equal to the total amount of the premiums paid by it
hereunder and the total amount of the premiums previously paid by the
Corporation toward premiums on the Massachusetts Life Insurance Policy (less any
sums previously received by the Corporation with respect to the Massachusetts
Life insurance Policy). The balance of the death benefit provided under the
Policy, if any, shall be paid directly to the Trust. In no event shall the total
amount payable to the Corporation hereunder exceed the Policy proceeds payable
at the death of the latter to die of Stoney Milton Stubbs, Jr. and Julia B.
Stubbs. No amount shall be paid from such death benefit to the Trust until the
full amount due the Corporation hereunder has been paid. The parties hereto
agree that the beneficiary designation provision of the Policy shall conform to
the provisions hereof.
Notwithstanding any provision hereof to the contrary, in the event that, for any
reason whatsoever, no death benefit is payable under the Policy upon the death
of the latter to die of Stoney Milton Stubbs, Jr. and Julia B. Stubbs and in
lieu thereof the Insurer refunds all or any part of the
premiums paid for the Policy, the Corporation and the Trust shall have the
unqualified right to share such premiums based on the respective cumulative
contributions by the Corporation (including premiums paid by the Corporation
toward the Massachusetts Life Insurance Policy, less any sums previously
received by the Corporation with respect to the Massachusetts Life Insurance
Policy) and the Trust, whereupon this Agreement shall terminate.
 
8. Termination of the Agreement During Lifetime of Stoney Milton Stubbs, Jr. or
Julia
 
B. Stubbs. This Agreement shall terminate, during the lifetime of Stoney Milton
Stubbs, Jr. or Julia






B. Stubbs, without notice, upon the total cessation of the Corporation's
business or the bankruptcy, receivership or dissolution of the Corporation. In
addition, the Trust may terminate this Agreement, while no premium under the
Policy is overdue, by written notice to the Corporation. Such termination shall
be effective as of the date of such notice.
For sixty (60) days after the date of the termination of the Agreement during
the lifetime of Stoney Milton Stubbs, Jr. or Julia B. Stubbs, the Trust shall
have the option of obtaining the release of the collateral assignment of the
Policy given by the Trust to the Corporation pursuant hereto. To obtain such
release, the Trust shall repay to the Corporation the total amount of the
premium payments made by the Corporation hereunder toward the Policy and the
total amount of the premium payments previously made by the Corporation toward
the Massachusetts Life Insurance Policy (less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy). Upon
receipt of such amount, the Corporation shall release the collateral assignment
of the Policy by the execution and delivery of an appropriate instrument of
release.
If the Trust fails to exercise the option described in the foregoing paragraph
within such sixty (60) day period, then, at the written request of the
Corporation, the Trust shall execute any document or documents required by the
Insurer to transfer the interest of the Trust in the Policy to the Corporation.
Alternatively, the Corporation may enforce its right to be repaid the total
amount of the premiums on the Policy paid by it hereunder from the cash
surrender value of the Policy under the collateral assignment of the Policy;
provided, that in the event the cash surrender value of the Policy exceeds the
total amount due to the Corporation, such excess shall be paid to the Trust.
Thereafter, neither the Trust nor its assigns, successors, or beneficiaries
shall have any further interest in and to the Policy, either under the terms
thereof or under this Agreement. Upon the






Corporation's receipt of the Policy or the cash surrender value as provided in
this paragraph, this Agreement shall thereupon terminate.
9. Additional Policy Benefits and Riders. The Trust may add a rider to the
Policy on the joint lives of Stoney Milton Stubbs, Jr. and Julia B. Stubbs
acquired pursuant to the terms of this Agreement for the benefit of the Trust.
Upon written request by the Corporation, the Trust may add a rider to the Policy
for the benefit of the Corporation. Any additional premium for any rider which
is added to the Policy shall be paid by the party which will be entitled to
receive the proceeds of the rider.
10. Insurer Not a Party. Transamerica Occidental Life Insurance Company shall be
fully discharged from any and alll liability under the terms of the Policy upon
payment or other performance of its obligations in accordance with the terms of
the Policy. No provisions of this Agreement, nor any modification or amendment
hereof, shall in any way be construed as enlarging, changing, varying, or in any
other way affecting the obligations of the Insurer as expressly provided in the
Policy, except insofar as the provisions hereof are made a part for the Policy
by the collateral assignment executed by the Trust and filed with the Insurer in
connection herewith. Transamerica Occidental Life Insurance Company is not a
party to this Agreement and is in no way responsible for its terms, conditions
and provisions.
11. Amendment of Agreement. This Agreement shall not be modified or amended
except by a writing signed by the Corporation and the Trust.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Trust, and
its respective successors, assigns, beneficiaries, and trustees.






13. State Law. This Agreement shall be subject to, governed by, and construed in
accordance with the laws of the State of Texas.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated.
 
     

 ATTEST:   FROZEN FOOD EXPRESS INDUSTRIES, INC.  By: /s/ Leonard W.
Bartholomew    By: /s/ Burl G. Cott      Leonard W. Bartholomew, Secretary  Burl
G. Cott, Senior Vice President

 
 


 
THE STUBBS IRREVOCABLE 1995 TRUST
 
By: /s/ Stoney Russell Stubbs    
Stoney ussell Stubbs, Trustee of The Stubbs Irrevocable 1995 Trust






Exhibit “A”
 
The following life insurance policies are subject to the attached Split Dollar
Agreement:
 


Insurer: Transamerica Occidental Life Insurance Company
Insured: Stoney Milton Stubbs, Jr. and Julia B. Stubbs
Policy Number:  
Face Amount: 
$   .00
Date of Issuance:  
, 1    ___________,1995
 
Insurer: Transamerica Occidental Life Insurance Company
Insured: Stoney Milton Stubbs, Jr. and Julia B. Stubbs
Policy Number:  
Face Amount:  
$   .00
Date of Issuance: 
___________ ,1995



